The conviction is for the unlawful possession of liquor for sale in a dry area; penalty assessed at a fine of $150.00.
The complaint and information appear regular. The evidence heard before the trial court is not brought forward for review. No complaints of the rulings of the trial judge have been presented by bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial.
No error having been presented warranting a reversal, the judgment of the trial court is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.